Exhibit 10.2

 

EXECUTION COPY

 

TRANSITION SERVICES AGREEMENT

 

This TRANSITION SERVICES AGREEMENT (this “Agreement”), is made and entered into
as of November 19, 2009 (the “Effective Date”), between Rio Tinto Services Inc.,
a Delaware corporation (“RTS”), Cloud Peak Energy Resources LLC, a Delaware
limited liability company (“CPE LLC”) and Cloud Peak Energy Inc., a Delaware
corporation (together with its subsidiaries, “CPE” and, together with CPE LLC,
the “Company”).  RTS, CPE LLC and CPE are sometimes referred to herein
separately as a “Party” and together as the “Parties.”

 

RECITALS

 

WHEREAS, CPE is conducting an initial public offering of its common stock (the
“IPO”);

 

WHEREAS, CPE LLC owns the western United States coal business (other than the
Colowyo mine) of Rio Tinto America Inc., a Delaware corporation (“RTA”), an
indirect wholly-owned subsidiary of Rio Tinto plc and its “Affiliates” (which,
for purposes of this Agreement, means any entity that, directly or indirectly,
controls, is controlled by, or is under common control with any specified entity
or person; provided, however, that for purposes of this Agreement, except to the
extent expressly provided for herein, the determination of whether an entity or
person is an Affiliate shall be made assuming that Rio Tinto plc and its
Affiliates and RTS are not Affiliates of the Company and vice versa);

 

WHEREAS, immediately prior to the IPO, CPE will acquire an interest in RTA’s
western United States coal business (other than the Colowyo mine) through the
purchase of membership units of CPE LLC indirectly held by RTA;

 

WHEREAS, following the completion of the IPO, CPE will be a holding company, its
sole asset will be its managing member interest in CPE LLC and its only business
will be acting as the sole manager of CPE LLC; and

 

WHEREAS, CPE desires that RTS provide CPE LLC with certain agreed upon
transitional services for a period following the consummation of the IPO, and
RTS has agreed to provide such services on the terms and subject to the
conditions set forth herein (CPE LLC is herein referred to as the (“Service
Recipient”) in its capacity as the recipient of Transition Services (as defined
below) and RTS is herein referred to as the (“Service Provider”) in its capacity
as the provider of Transition Services).

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW THEREFORE, for and in consideration of the respective covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:

 

ARTICLE 1
DEFINITIONS; INTERPRETATION

 

1.1          Defined Terms.  Capitalized terms shall have the meanings given
them herein.  Capitalized terms not defined herein shall have the meanings
ascribed to such terms in the Master Separation Agreement dated as of the date
hereof by and among, RTEA, KMS, CPE, CPE LLC and the Subsidiaries named therein
(the “Master Separation Agreement”).

 

1.2          Interpretation.  When a reference is made in this Agreement to
Articles or Sections, such reference shall be to an Article or Section of this
Agreement unless otherwise indicated.  Whenever the words “include,” “includes,”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation”, whether or not so stated.  The words
“herein”, “hereof” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to a particular Article, Section or other
subdivision.  Any singular term in this Agreement shall be deemed to include the
plural, and any plural term the singular.  The use of a particular gender in
this Agreement is for convenience of reference only and shall not affect the
interpretation of this Agreement.  The titles, captions or headings of the
Sections and Articles herein are for convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement.  Annex A, Annex B and the schedules identified in this Agreement are
incorporated herein by reference and made a part hereof.

 

ARTICLE 2
PROVISION OF TRANSITION SERVICES

 

2.1          Agreement.  Upon the terms and subject to the conditions contained
herein, the Service Provider agrees to provide or cause to be provided to the
Service Recipient or its Affiliates the services listed on Annex A hereto at the
locations that such transition services were provided to the Service Recipient
or its predecessors immediately prior to the Effective Date (or at such
locations as are otherwise agreed to by the Parties), together with any
additional services that they may mutually agree to in writing (including the
term of such services) from time to time (each a “Transition Service” and
collectively the “Transition Services”).  For the avoidance of doubt, the
Service Provider will use its commercially reasonable efforts to provide the
Transition Services to the Service Recipient under the terms of this Agreement.

 

2.2          Transition Period.  Subject to Section 2.3, the Service Provider
shall provide the Transition Services for a period shown for the applicable
Transition Services on Annex A (each, a “Transition Period”).  The applicable
Transition Period for any particular Transition Service, other than those
identified as a P&OS function on Annex A, may be

 

2

--------------------------------------------------------------------------------


 

extended one time for a period of up to six months upon 30 calendar days’
written notice from the Service Recipient to the Service Provider unless the
Parties otherwise agree to extend the Transition Period for such Transition
Service by mutual written agreement and on mutually satisfactory terms.  Any
Transition Services identified with a finance function designation under Annex A
will be automatically extended one time upon request of the Service Recipient to
the Service Provider if the Transition Period for such Transition Services as
set forth on Annex A will expire within (i) 30 calendar days of a fiscal period
end or (ii) (30) calendar days of any applicable reporting deadline of the U.S.
Securities and Exchange Commission (the “Commission”) until, in the case of
subclause (i), the report relating to such fiscal period is required to be filed
with the Commission and in the case of subclause (ii), the expiration of such
reporting deadline.

 

2.3          Term of Agreement; Early Termination of Transition Services.  This
Agreement shall commence on the Effective Date and continue for so long as any
Transition Services are provided to the Service Recipient unless sooner
terminated by the Parties or as otherwise provided in this Agreement.  The
Service Recipient may elect to terminate the provision of all or any portion of
the Transition Services (or any Transition Service) prior to the expiration of
the Transition Period by delivering written notice of such election to the
Service Provider.  Unless the Service Provider otherwise agrees in writing, and
except as set forth below, any such termination shall be deemed to be effective
no earlier than thirty (30) calendar days following the Service Provider’s
receipt of such notice and the Transition Period for the affected Transition
Services shall be deemed to terminate upon such effective date; provided,
however, that if such termination would result in an obligation by the Service
Provider to pay an early-termination or other similar fee to a third-party, such
termination shall be deemed to be effective no earlier than sixty (60) calendar
days following the Service Provider’s receipt of such notice and the Transition
Period for the affected Transition Service shall be deemed to terminate upon
such effective date.  Upon the occurrence of a change in control of CPE or CPE
LLC, this Agreement shall terminate effective upon the date of such change in
control, unless the Service Provider otherwise agrees in writing.  For purposes
of this Agreement, the term “change in control” (i) with respect to CPE, shall
have the meaning ascribed to the term “Change in Control” under the CPE 2009
Long-Term Incentive Plan or any similar successor equity incentive plan of Cloud
Peak Energy Inc. and (ii) with respect to the Service Recipient, means a “Change
in Control” as defined in the Third Amended and Restated Limited Liability
Company Agreement of the Service Recipient.  Each of the service level
agreements with RTS set forth on Annex B hereto (each a “Service Level
Agreement”) shall terminate upon the termination of the relevant Transition
Service.

 

2.4          Continuation of Certain Obligations and Duties.  Neither the
expiration of the Transition Period, nor the termination of this Agreement
pursuant to Section 2.3 above, shall terminate or modify any duty or obligation
of the Parties which are specifically intended to continue beyond the Transition
Period or pursuant to any other agreement, including without limitation those
duties and obligations of the Parties specified on Annex A hereto.

 

3

--------------------------------------------------------------------------------


 

2.5          Service Boundaries.

 

(a)           The Service Provider shall be obligated to provide the Transition
Services as set forth on Annex A.  Any special specifications with respect to
any Transition Services shall be set forth on Annex A.  The Transition Services
required to be provided by the Service Provider will be limited to providing
services of personnel based on the maximum time per full time employee (“FTE”)
per category of Transition Services, as specified in Annex A, whether or not
required by the Service Recipient or needed to provide services at a requested
level, unless the Parties otherwise agree.  The Service Provider, unless
otherwise agreed by the Parties, shall not be obligated to provide any
Transition Services to relocate the corporate headquarters and personnel of the
Company.

 

(b)           The Service Recipient acknowledges that the personnel engaged in
providing the Transition Services are engaged in other duties for the Service
Provider and its Affiliates.  Such personnel will seek to provide reasonable
allocation of time during their normal daily work schedule based on their
judgment to perform the Transition Services, but, except as otherwise expressly
provided in the applicable Service Level Agreement, the Service Provider makes
no guarantee of priority of service to the Service Recipient.  If a conflict in
priorities arises as determined by a Service Provider acting reasonably, the
Service Provider shall be entitled to give priority to the requirements of the
Service Provider and its Affiliates.  Service Provider personnel shall not,
absent prior agreement and under a separate cost schedule to be agreed in
advance, provide Transition Services during non-business hours, weekends,
holidays, or vacation periods, except for Priority 1 critical issues, as such
term is defined in the IS&T Service Level Agreement attached hereto.

 

(c)           Except as required to maintain the Transition Services as provided
for in this Agreement, the Service Provider shall be under no obligation to
obtain any third party consent or approval, purchase, lease, license or
sublicense any additional equipment, software or other asset or to maintain any
existing lease, license, sublicense or other asset.  In the event that any
equipment, software or asset is required, in the Service Provider’s reasonable
judgment, to be purchased, leased or licensed for use in connection with the
Transition Services, the Service Recipient shall be notified by the Service
Provider in advance and in writing (including notification of the estimated
related costs of such purchase, lease or license).  The Service Provider, in its
reasonable judgment, shall approve or reject such purchase, lease or license. 
The Service Recipient shall pay its pro rata share of the costs of such
equipment, software or asset, as reasonably determined by the Service Provider.

 

(d)           The Service Provider shall not be obligated to (i) perform any
Transition Service it believes in good faith results or would result in (x) a
violation of applicable Law, (y) a conflict of interest between the Parties or
(z) a breach of contract or other obligation owed to a third party by the
Service Provider or (ii) hire any additional employees (other than to replace
existing employees) or maintain the employment of any specific employee.

 

4

--------------------------------------------------------------------------------


 

(e)           The Service Provider will comply with substantially the same
performance measurement metrics, if any, for Transition Services that it uses
for its own operations, other than to the extent required by applicable Law. 
Where the Service Provider does not use similar services for its own operations,
the Service Provider shall use commercially reasonable efforts to provide
Transition Services in accordance with the Service Provider’s policies,
procedures and practices in effect immediately prior to the Effective Date.

 

2.6          No Secondment.  For the avoidance of doubt, the Service Provider is
not under any obligation to second or procure the secondment to the Service
Recipient of any employee or other personnel in connection with the provision of
the Transition Services.  The Parties agree that such individuals providing
services are employees, contract employees or secondees of the Service Provider.

 

2.7          Compliance with Policies; Safety of Personnel.  All Transition
Services must be reasonably capable of being performed in a manner that is
consistent with policies and procedures of the Service Provider, including those
relating to compliance with all applicable competition, antitrust, health,
safety and environmental laws.  The Service Provider shall use commercially
reasonable efforts to provide the Service Recipient with advance written notice
in the event it believes any Transition Service is not consistent with such
policies or procedures if it would materially impact the Transition Services to
be provided.  To the extent Transition Services are performed on site, the
Service Provider will be permitted to withdraw any personnel providing
Transition Services at that time if it believes that such personnel face any
risk to their personal safety and prior notice (to the extent possible) has been
given to the Service Recipient.  The Service Provider and its personnel shall
comply, in all material respects, with all applicable Laws in providing the
Transition Services.

 

2.8          Responsibility for Errors.  The Service Provider’s sole
responsibility for errors or omissions committed by it in performing the
Transition Services shall be to correct such errors or omissions in the
Transition Services; provided, however, that the Service Recipient must as
promptly as practicable under the circumstances advise the Service Provider of
any such error or omission of which it becomes aware after having used
commercially reasonable efforts to detect any such errors or omissions. 
NOTWITHSTANDING THE FOREGOING, AND AS SET FORTH IN SECTION 6.12 OF THIS
AGREEMENT, THE SERVICE PROVIDER SPECIFICALLY EXCLUDES ANY WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO ANY
TRANSITION SERVICES PROVIDED UNDER THIS AGREEMENT, AND EXCEPT AS OTHERWISE SET
FORTH HEREIN, THE TRANSITION SERVICES ARE PROVIDED ON AN “AS IS,” “WHERE IS”
BASIS.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 3
PAYMENT FOR TRANSITION SERVICES

 

3.1          Payment Obligation.  The Service Recipient shall pay the Service
Provider for the Transition Services the amounts set forth in Annex A, in
accordance with the terms set forth in Annex A.  The Service Recipient shall
also reimburse the Service Provider for all reasonable out-of-pocket expenses
incurred in connection with the provision of the Transition Services to the
Service Recipient.  If the term of any Transition Service is extended or if
there is any material change in the assumptions used by the Parties in
originally determining the costs to be charged, the Service Recipient shall pay
the Service Provider adjusted charges that are determined in a manner consistent
with such changed assumptions and as mutually agreed in writing and in advance
by the Service Provider and Service Recipient acting in good faith.  If no
agreement is reached, the Service Provider shall not be required to provide any
Transition Services for any adjusted charges based on such changed assumptions. 
Any payments owed to the Service Provider as set forth in Annex A may be reduced
commensurately on thirty (30) calendar days’ written notice by the Service
Recipient to the Service Provider if the related Transition Services are
terminated by the Service Recipient pursuant to Section 2.3 hereto.

 

3.2          Invoices; Payment Due Date.  The Service Provider shall provide the
Service Recipient on a monthly basis with a monthly invoice reflecting in
reasonable detail (a) the Transition Services, and (b) fees owed for such
Transition Services provided during the preceding month and all reasonable
out-of-pocket expenses incurred.  All amounts shall be due and payable within
thirty (30) days after the date of the invoice.  This Section shall survive any
termination of this Agreement with respect to Transition Services performed
pursuant to this Agreement for which the Service Provider has not yet been
paid.  The fees and charges payable under this Agreement and set forth on Annex
A are exclusive of any sales tax or excise taxes or any customs or import
charges or duties or any similar charges or duties.

 

3.3          Interest on Late Payment.  Any amounts owed by the Service
Recipient under this Agreement that are not paid when due shall bear interest,
from the time the payment was due until the time paid, at a rate of 10% per
annum compounded annually.

 

ARTICLE 4
RIO TINTO SERVICES PERSONNEL

 

4.1          Availability.  During the entire Transition Period, the Service
Provider shall use its commercially reasonable efforts to maintain the personnel
necessary to provide the Transition Services from time to time; provided,
however, there is no assurance that the same personnel as have been used to
provide previous services will be available throughout any Transition Period.

 

4.2          Subcontractors.  The Service Provider may engage a subcontractor (a
“Subcontractor”) to perform all or any of the Transition Services, provided that
any such Subcontractor agrees in writing to be bound by confidentiality
obligations at least as protective as terms of Section 6.8 regarding
confidentiality and non-use of information, and provided further

 

6

--------------------------------------------------------------------------------


 

that the Service Provider remains responsible for the performance of such
Subcontractor and for paying the Subcontractor.

 

ARTICLE 5
GOOD FAITH COOPERATION

 

5.1          Intent of the Parties.  The intent of the Parties is (a) that the
level and quality of the Transition Services provided by the Service Provider to
the Service Recipient be maintained at and result in a quality and level of
service that is reasonably equivalent to that performed by the Service Provider
prior to the IPO and (b) that the Service Provider be fully and promptly paid in
accordance with this Agreement for providing such Transition Services.

 

5.2          Cooperation.  The Parties agree to cooperate in good faith in all
matters relating to the provision and receipt of Transition Services.  Each
Party shall act in good faith to achieve the benefits expected and to resolve
any problems that may occur in a commercially reasonable way.  The Parties agree
for this purpose as follows:

 

(a)           Each Party agrees to appoint and maintain a coordinator with
responsibility for ensuring that the overall intent of this Agreement is
achieved.  In that regard, RTS shall initially assign Brian Oldham as its
coordinator and CPE and CPE LLC shall initially assign Tracy Breinholt as their
coordinator.

 

(b)           The Service Provider shall supervise the activities of its
officers, employees and representatives with respect to the Transition Services
in a manner reasonably consistent with past practice.

 

(c)           The Service Provider shall maintain accurate and complete books
and records concerning the provision and charges for the Transition Services and
will make such books and records available to the Service Recipient, or its
designated representatives for inspection and copying at any time during the
Service Provider’s regular business hours.

 

(d)           The Service Recipient shall provide all information and access
reasonably required or requested by the Service Provider to perform its
obligations under this Agreement and shall make available, as requested by the
Service Provider, sufficient resources, access to the Service Recipient’s
employees and timely decisions, approvals and acceptances in order that the
Service Provider may perform its obligations hereunder in a timely manner.

 

(e)           The Parties covenant and agree that they shall not knowingly take
any action or enter into any commitment or agreement in connection with the
transactions and activities contemplated hereunder that would result in a
contravention of any provisions of applicable Law.

 

(f)            The Parties agree to use commercially reasonable efforts in
seeking to obtain all third party consents, licenses, sublicenses or approvals
necessary to permit each

 

7

--------------------------------------------------------------------------------


 

Party to perform its obligations hereunder, including, rights to use third party
software needed for the performance of Transition Services.

 

ARTICLE 6
GENERAL PROVISIONS

 

6.1          Mutual Representations.  Each Party represents and warrants to the
other that it has the corporate power and authority to enter into and perform
its obligations under this Agreement and has taken all corporate and any other
action necessary to execute and deliver this Agreement, to consummate the
transactions contemplated hereby and to perform its obligations hereunder.

 

6.2          Record Retention.  To facilitate the possible exchange of
information pursuant to this Agreement, the applicable Service Level Agreement
or in accordance with applicable Law, the Parties agree to comply with the
record retention requirements as set forth in Section 7.10 of the Master
Separation Agreement.

 

6.3          Indemnification Against Third Party Claims.

 

(a)           Subject to the limitations and other provisions in Sections 6.5
and 6.6, the Service Recipient shall indemnify and hold harmless the Service
Provider, its successors and Affiliates and their respective officers,
directors, employees, and agents (the “Service Provider’s Indemnified Parties”)
from and against any claims, loss, damage, cost, liability, injury or expense
(including reasonable attorney’s fees) asserted by a third party (a “Third Party
Claim”) against the Service Provider’s Indemnified Parties if and only to the
extent that such Third Party Claim arises out of or results from the acts or
omissions of the Service Recipient related to the Transition Services provided
under this Agreement.

 

(b)           Subject to the limitations and other provisions in Sections 6.5
and 6.6, the Service Provider shall indemnify and hold harmless the Service
Recipient and its successors and Affiliates and their respective officers,
directors, employees and agents (the “Service Recipient’s Indemnified Parties”)
with respect to any Third Party Claim asserted against the Service Recipient’s
Indemnified Parties if and only to the extent that such Third Party Claim arises
out of or results from the acts or omissions of the Service Provider related to
the Transition Services provided under this Agreement.

 

(c)           The obligations under this Section 6.3 shall survive expiration or
earlier termination of this Agreement until fifteen (15) months after such
expiration or termination.

 

6.4          Claim Procedure for Third Party Claims.

 

(a)           If any party entitled to indemnification under Section 6.3 (an
“Indemnified Party”) receives notice or otherwise learns of the assertion of any
Third Party Claim with respect to which the Service Recipient or Service
Provider may be obligated to provide indemnification under Section 6.3, the
party entitled to

 

8

--------------------------------------------------------------------------------


 

indemnification shall promptly give written notice (but no later than thirty
(30) calendar days after the circumstances giving rise to the claim first become
known to the Indemnified Party or could, with reasonable diligence, have become
known to the Indemnified Party) to the Party from whom indemnification is sought
(and “Indemnifying Party”) of the Third Party Claim.  Such notice shall be
accompanied by reasonable supporting documentation submitted by such third party
(to the extent then in the possession of the Indemnified Party) and shall
describe in reasonable detail (to the extent known by the Indemnified Party) the
facts constituting the basis for such Third Party Claim and the amount of the
claimed liabilities.  Within twenty (20) days after delivery of such
notification, the Indemnifying Party (if it agrees that the Third Party Claim is
subject to indemnification under this Agreement) may, upon written notice
thereof to the Indemnified Party, assume control of the defense of such Third
Party Claim with counsel reasonably satisfactory to the Indemnified Party, such
consent not to be unreasonably withheld, delayed or conditioned.  During any
period in which the Indemnifying Party has not so assumed control of such
defense, the Indemnified Party shall control such defense.

 

(b)           The party not controlling such defense (the “Non-Controlling
Party”) may participate therein at its own expense; provided, however, that if
the Indemnifying Party assumes control of such defense and the Indemnified Party
reasonably concludes that the Indemnifying Party and the Indemnified Party have
material conflicting interests or different defenses available with respect to
such Third Party Claim, the reasonable fees and expenses of separate counsel to
the Indemnified Party shall be considered liabilities for purposes of this
Agreement; provided, further, that the Indemnifying Party shall not be
responsible for the fees or expenses of more than one legal firm in any single
jurisdiction, unless otherwise agreed to, for all of the Indemnified Parties;
provided, however, that in the event that such legal firm is conflicted amongst
the Indemnified Parties, then the Indemnifying Party shall be responsible for
the fees or expenses of up to two legal firms in any single jurisdiction for all
of the Indemnified Parties.  The party controlling such defense (the
“Controlling Party”) shall keep the Non-Controlling Party reasonably advised of
the status of such Third Party Claim and the defense thereof and shall consider
in good faith recommendations made by the Non-Controlling Party with respect
thereto. The Non-Controlling Party shall furnish the Controlling Party with such
information as it may have with respect to such Third Party Claim (including
copies of any summons, complaint or other pleading that may have been served on
such Party and any written claim, demand, invoice, billing or other document
evidencing or asserting the same) and shall otherwise cooperate with and assist
the Controlling Party in the defense of such Third Party Claim.  If the
Indemnifying Party has elected to assume the defense of the Third Party Claim,
as set forth in Section 6.4(a) above, but has specified, and continues to
assert, any reservations or exceptions in such notice to the Indemnified Party
then, in any such case, the reasonable fees and expenses of one separate counsel
for all Indemnified Parties shall be borne by the Indemnifying Party, but the
Indemnifying Party shall be entitled to reimbursement by the

 

9

--------------------------------------------------------------------------------


 

Indemnified Party for payment of any such fees and expenses to the extent that
it establishes that such reservations and exceptions were proper.

 

(c)           If an Indemnifying Party elects not to assume responsibility for
defending a Third Party Claim, or fails to notify an Indemnified Party of its
election as provided in Section 6.4(a), the cost and expense of the Indemnified
Party incurred in defending such Third Party Claim shall be additional
indemnified liabilities.

 

(d)           The Indemnifying Party shall not agree to any settlement of, or
the entry of any judgment arising from, any such Third Party Claim without the
prior written consent of the Indemnified Party, which consent shall not be
unreasonably withheld or delayed; provided, however, that the consent of the
Indemnified Party shall not be required if (i) the Indemnifying Party agrees in
writing to pay any amounts payable pursuant to such settlement or judgment,
(ii) such settlement or judgment includes a full, complete and unconditional
release of the Indemnified Party from further liability, (iii) such settlement
does not create any financial or other obligation on the part of the Indemnified
Party and (iv) such settlement does not include a statement as to, or an
admission of, fault, culpability or a failure to act by or on behalf of an
Indemnified Party.  Unless the Indemnifying Party has failed to assume the
defense of the Third Party Claim within the time periods required under this
Agreement, the Indemnified Party shall not agree to any settlement of, or the
entry of any judgment arising from, any such Third Party Claim without the prior
written consent of the Indemnifying Party.

 

(e)           The provisions of this Section 6.4 shall survive expiration or
earlier termination of this Agreement until fifteen (15) months after such
expiration or termination.

 

6.5          Limitations on Liability.

 

(a)           Notwithstanding any other provision of this Agreement, and with
respect to any and all claims (whether or not by a third party pursuant to
Section 6.3 and whether or not for breach or nonperformance of contract,
negligence, indemnification, or any other theory of liability) in no event shall
the Service Provider’s aggregate liability to the Service Recipient or the
Service Recipient’s Indemnified Parties exceed the aggregate payments made to
the Service Provider by the Service Recipient under this Agreement except that
this limitation shall not apply to liabilities caused solely by actions of the
Service Provider constituting gross negligence or willful misconduct.

 

(b)           Notwithstanding any other provision of this Agreement, and with
respect to any and all claims (whether for breach or nonperformance of contract,
negligence, indemnification, or any other theory of liability), neither the
Service Provider nor the Service Recipient shall be liable to make any payment
to the other in respect of any individual claim or series of related claims for
losses in an amount which is less than $50,000 per claim or series of related
claims unless and until the aggregate amount of such claims exceeds, in the
aggregate, $200,000 (the “Deductible”), in which event the Party requesting
payment shall be entitled to

 

10

--------------------------------------------------------------------------------


 

recover all losses resulting from or arising out of such claims only to the
extent the aggregate amount of such losses exceeds $200,000.  However, claims
for losses of more than $50,000 per claim or series of related claims shall not
be subject to this limitation and shall not be counted toward satisfaction of
the Deductible.

 

(c)           Notwithstanding any other provision of this Agreement, and with
respect to any and all claims (whether for breach or nonperformance of contract,
negligence, indemnification, or any other theory of liability), in no event
shall any damages or losses payable under this Agreement include, and no Party
shall be liable to the other Parties for, any punitive, incidental,
consequential, indirect or special damages (including lost profits, lost
revenues and loss of business), whether foreseeable or not, whether occasioned
by any failure to perform or the breach of any representation, warranty,
covenant or other obligation under this Agreement for any cause whatsoever.

 

(d)           Except as otherwise expressly provided herein, none of the
remedies set forth in this Agreement is intended to be exclusive, and each Party
shall have all other remedies now or hereafter existing at law or in equity or
by statute or otherwise, and the election of any one or more remedies shall not
constitute a waiver of the right to pursue other available remedies.

 

(e)           The provisions of this Section 6.5 shall survive expiration or
earlier termination of this Agreement.

 

6.6          Insurance.  Each Party to this Agreement shall obtain and maintain
at its own expense insurance of the type generally maintained by it in the
ordinary course of business.  Each Party further agrees with respect to any
Third Party Claim for which indemnification is available from the other Party
pursuant to Section 6.3, to first seek payment for such Third Party Claim under
such Party’s available insurance policies prior to seeking indemnification under
Section 6.3 of this Agreement.  To the extent permitted by applicable Law, the
Service Provider shall not be responsible for obtaining or maintaining
professional liability insurance.

 

6.7          Notice of Breach and Termination.  In the event of a material
breach of this Agreement by a Party, the Party claiming the breach shall
promptly give written notice (but no later than thirty (30) calendar days after
such breach first become known to Party claiming the breach) of such breach to
the other Parties, including the Party alleged to be in breach, which Party
shall have fifteen (15) calendar days to cure such breach or, if such breach is
capable of cure within a commercially reasonable period of time but cannot
reasonably be expected to be cured within fifteen (15) calendar days, shall have
fifteen (15) calendar days to undertake all available and appropriate action to
begin the cure of the breach and shall proceed as promptly as possible
thereafter to effect the cure.  In the event of such cure, the notice of breach
shall be rescinded.  If, however, the breach is not cured as set forth herein,
the Party claiming the breach may then pursue any and all remedies available to
it based on such uncured breach, including the right to terminate this Agreement
effective on a date of termination prior to the end of the relevant Transition

 

11

--------------------------------------------------------------------------------


 

Periods established by the non-breaching Party.  Notwithstanding the foregoing
provisions of this Section 6.7, the Service Provider shall have the right to
immediately terminate this Agreement if the Service Recipient fails to make any
payment due to Service Provider hereunder within thirty (30) days after receipt
of written notice of such failure, except with respect to amounts in issue that
are subject to a bona fide dispute between the Parties.

 

6.8          Mutual Confidentiality Covenants.

 

(a)           The Service Recipient’s Covenants.  The Service Recipient
acknowledges that, as a result of the Service Provider providing the Transition
Services, the Service Recipient or its Affiliates may receive information that
is confidential or that has been created, discovered or developed by the Service
Provider or its Affiliates and/or in which property rights have been assigned or
otherwise conveyed to the Service Provider or its Affiliates, which information
has value to the Service Provider or its Affiliates, is not in the public domain
and is not included in the assets of the Service Recipient (the “Service
Provider Proprietary Information”).  The Service Provider Proprietary
Information will be and remain the sole property of Service Provider or its
Affiliates and its or their assigns and shall only be used on a royalty-free
non-excusive basis in connection with the Transition Services.  The Service
Recipient hereby agrees that it and its Affiliates will use substantially the
same degree of care which it normally uses to protect its own proprietary
information to prevent disclosing to third parties the Service Provider
Proprietary Information.  The Service Recipient and its Affiliates will not make
any use of the Service Provider Proprietary Information except as contemplated
or required by the terms of this Agreement or any other Transaction Document or
existing agreement or applicable Law.

 

(b)           The Service Provider’s Covenants.  The Service Provider
acknowledges that, as a result of providing the Transition Services, the Service
Provider or its Affiliates may receive information that is confidential or that
has been created, discovered or developed by the Service Recipient or its
Affiliates and/or in which property rights have been assigned or otherwise
conveyed to the Service Recipient or its Affiliates, which information has value
to the Service Recipient or its Affiliates, is not in the public domain and is
not included in the assets of the Service Provider (the “Service Recipient
Proprietary Information”).  The Service Recipient Proprietary Information will
be and remain the sole property of the Service Recipient or its Affiliates and
its or their assigns and shall only be used in connection with the Transition
Services.  The Service Provider hereby agrees that it and its Affiliates and the
personnel providing Transition Services hereunder will use substantially the
same degree of care which it normally uses to protect its own proprietary
information to prevent disclosing to third parties the Service Recipient
Proprietary Information.  The Service Provider and its Affiliates will not make
any use of Service Recipient Proprietary Information, except as contemplated or
required by the terms of this Agreement or any other Transaction Document or
existing agreement or applicable Law.

 

12

--------------------------------------------------------------------------------


 

6.9                                 Intellectual Property. To the extent the
Service Provider uses any processes, technology, trade secrets or other
intellectual property owned or licensed by the Service Provider or an Affiliate
(“IP”) in providing Transition Services, such IP and any improvements to such IP
shall remain the sole property of the Service Provider or its Affiliates.  The
Service Provider represents and warrants that, to its knowledge without any due
inquiry, any IP used in connection with providing Transition Services hereunder
will not infringe on any intellectual property rights of any other individual,
partnership, limited liability company, corporation, trust, estate or other
entity (a “Person”).  If it is determined that the same does infringe on the
intellectual property rights of any other Person, then the Parties will
negotiate how the affected Transition Services can be provided without use of
the infringing IP and if the same cannot be so provided, then the Service
Provider may, at its option, cancel the affected Transition Services without
further liability.

 

6.10                           Amendment and Waiver.  This Agreement may not be
altered or amended, nor may any rights hereunder be waived, except by an
instrument in writing executed by each of the Parties hereto.  No waiver of any
terms, provision or condition of or failure to exercise or delay in exercising
any rights or remedies under this Agreement, in any one or more instances, shall
be deemed to be, or construed as, a further or continuing waiver of any such
term, provision, condition, right or remedy or as a waiver of any other term,
provision or condition of this Agreement.

 

6.11                           Relationship of the Parties.  This Agreement does
not create a partnership or joint venture between the Parties hereto and does
not make any Party the agent of any other Party for any purpose whatsoever.  No
Party shall have the authority to commit any other Party to any binding
obligation or to execute, on behalf of any other Party, any agreement, lease or
other document creating legal obligations on the part of any other Party, and no
Party shall represent to any third party that it has such authority.

 

6.12                           Disclaimer of Warranties.  EXCEPT AS OTHERWISE
SET FORTH HEREIN, WITH RESPECT TO THE TRANSITION SERVICES, THE SERVICE PROVIDER
MAKES NO EXPRESS, IMPLIED OR STATUTORY WARRANTIES OR REPRESENTATIONS AS TO THE
QUANTITY OR QUALITY OF SERVICES AND SPECIFICALLY EXCLUDES ANY WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE.  EXCEPT AS OTHERWISE SET
FORTH HEREIN, THE TRANSITION SERVICES ARE PROVIDED ON AN “AS IS,” “WHERE IS”
BASIS.

 

6.13                           Assignment.  Except as provided below, neither
this Agreement nor any rights or obligations hereunder may be assigned by any
Party without the prior written consent of each other Party hereto, except that
(i) the Service Provider may assign its obligations under this Agreement to an
Affiliate capable, in the Service Provider’s reasonable judgment, of undertaking
any of the Transition Services and (ii) Service Recipient may assign its rights
under this Agreement to any of its Affiliates.  In the event written approval of
an assignment is obtained, any transferee of this Agreement or any rights or
obligations hereunder shall be bound by the terms and conditions of this
Agreement.  In

 

13

--------------------------------------------------------------------------------


 

addition, notwithstanding the foregoing, any assignment of rights or obligations
under this Agreement shall not relieve the assigning Party of any of its
obligations hereunder.

 

6.14                           Notices.  Any notice, request, demand or other
communication which is required or permitted under this Agreement shall be in
writing and shall be deemed to have been duly received (a) when actually
received if personally delivered, (b) when transmitted if transmitted by
telecopy transmission only during the recipient’s normal business hours unless
arrangements have otherwise been made (with the consent of the recipient) to
receive such telecopy outside of normal business hours or otherwise on the next
business day after transmission, in each case with confirmation of successful
transmission received by the sender, (c) the date of receipt as set forth on the
tracking report, for next day delivery to a domestic address by recognized
overnight delivery service (e.g., DHL, UPS or Federal Express); and (d) upon
receipt, if sent by certified or registered mail, return receipt requested.

 

If to the Company:

 

General Counsel

Cloud Peak Energy Inc.
505 S. Gillette Avenue
Gillette, Wyoming 82716
(307) 687-6000
Fax: (307) 687-6059

 

If to RTS:

 

Legal Department

Rio Tinto Services Inc.
4700 Daybreak Parkway
South Jordan, Utah 84095
(801) 204-2000
Fax: (801) 204-2892

 

with a copy to (which shall not constitute notice):

 

Shane Orians, Esq.

Rio Tinto Services Inc.

4700 Daybreak Parkway

South Jordan, Utah 84095

(801) 204-2803

Fax: (801) 204-2892

 

6.15                           Governing Law.

 

(a)                                  This Agreement is to be construed in
accordance with and governed by the internal laws of the State on New York
without giving effect to any choice of law

 

14

--------------------------------------------------------------------------------


 

rule that would cause the application of the laws of any jurisdiction other than
the internal laws of the State of New York to the rights and duties of the
parties.

 

(b)                                 Each party hereby irrevocably and
unconditionally consents to submit to the sole and exclusive jurisdiction of the
United States District Court for the Southern District of New York or, if such
court does not have jurisdiction, the Supreme Court of the State of New York
sitting in New York County (the “New York Courts”) for any legal action or other
legal proceeding arising out of or relating to this Agreement, or the
negotiation, validity or performance of this Agreement, or the transactions
contemplated thereby (and agrees not to commence any legal action or other legal
proceeding relating thereto except in such courts), including to enforce any
settlement, order or award.  Each party hereto:

 

(i)            consents to service of process in any such proceeding in any
manner permitted by the laws of the State of New York, and agrees that service
of process by registered or certified mail, return receipt requested, at its
address specified pursuant to Section 6.14 is reasonably calculated to give
actual notice;

 

(ii)           agrees that the New York Courts shall be deemed to be a
convenient forum; and

 

(iii)          waives and agrees not to assert (by way of motion, as a defense
or otherwise), in any such legal proceeding commenced in the New York Courts
that such party is not subject personally to the jurisdiction of such court,
that such legal proceeding has been brought in an inconvenient forum, that the
venue of such proceeding is improper or that this Agreement or the subject
matter hereof or thereof may not be enforced in or by such court.

 

(c)                                  In the event of any action or other
proceeding relating to this Agreement or the enforcement of any provision of
this Agreement, the prevailing party (as determined by the court) shall be
entitled to payment by the non-prevailing party of all costs and expenses
(including reasonable attorneys’ fees) incurred by the prevailing party,
including any costs and expenses incurred in connection with any challenge to
the jurisdiction or the convenience or propriety of venue of proceedings before
the New York Courts.

 

(d)                                 Each of the parties hereto hereby waives to
the fullest extent permitted by applicable Law any right it may have to a trial
by jury with respect to any legal action or other legal proceeding directly or
indirectly arising out of, under or in connection with this Agreement or the
transactions contemplated hereby.  Each of the parties hereto (a) certifies that
no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce that foregoing waiver and (b) acknowledges that it
and the other parties hereto have been induced to enter into this Agreement and
the transactions contemplated by this Agreement, as applicable, by, among other
things, the mutual waivers set forth in this Section 6.15(d).

 

15

--------------------------------------------------------------------------------


 

6.16                           Multiple Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.  This
Agreement may be executed by facsimile signature.

 

6.17                           Invalidity.  In the event that any one or more of
the provisions contained in this Agreement or in any other agreement,
certificate or instrument referred to herein, shall, for any reason, be held to
be invalid, illegal or unenforceable in any respect, then to the maximum extent
permitted by law, such invalidity, illegality or unenforceability shall not
affect any other provision of this Agreement or any other such instrument.

 

6.18                           No Third-Party Beneficiary.  The provisions of
this Agreement are for the benefit only of the Parties hereto, and their
Affiliates, and no third party may seek to enforce, or benefit from, these
provisions.  The Parties specifically disavow any desire or intention to create
any third party beneficiary hereunder, and specifically declare that no person,
except for the Parties, and their Affiliates, and their respective successors,
shall have any right hereunder nor any right of enforcement hereof.

 

6.19                           Representation of Counsel; Mutual Negotiations. 
Each Party has had the opportunity to be represented by counsel of its choice in
negotiating this Agreement.  This Agreement shall therefore be deemed to have
been negotiated and prepared at the joint request, direction, and construction
of the Parties, at arm’s length, with the advice and participation of counsel,
and will be interpreted in accordance with its terms without favor to any
Party.  The Parties’ respective counsel may not be disqualified from
representing their clients in indemnification or other disputes arising out of
this transaction by virtue of such counsel’s prior representation of the other
Party in an unrelated matter.

 

6.20                           Independent Contractor.  The Transition Services
will be provided by the Service Provider or its Affiliates as independent
contractors and not as employees or seconded employees of the Service
Recipient.  It is specifically agreed that none of the personnel utilized by the
Service Provider in connection with the Transition Services shall be or shall be
considered, for any purpose, to be employees of the Service Recipient, and the
Service Recipient and its Affiliates shall have no liability for salary,
employee benefits, options, insurance, or tax withholding for such personnel of
Service Provider.

 

6.21                           Expenses.  Except as otherwise specified in this
Agreement, each Party hereto shall pay its own legal, accounting, out-of-pocket
and other expenses incident to this Agreement and to any action taken by such
Party in carrying this Agreement into effect.

 

6.22                           Further Assurances.  Each Party to this Agreement
agrees to use commercially reasonable efforts to execute any and all documents
and to perform such other acts as may be necessary or expedient to further the
purposes of this Agreement and the relations contemplated hereby. 
Notwithstanding the foregoing, neither Party shall be required to provide or pay
for any other Transition Services, except as otherwise contemplated hereby.

 

16

--------------------------------------------------------------------------------


 

6.23                           Entire Agreement.  This Agreement contains the
entire understanding of the Parties and supersedes all prior agreements and
understandings between the Parties relating to the subject matter hereof.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

 

CLOUD PEAK ENERGY INC.:

 

 

 

 

 

By:

/s/ Colin Marshall

 

 

 

Its:

President and CEO

 

 

 

 

 

CLOUD PEAK ENERGY RESOURCES LLC

 

 

 

 

 

By:

/s/ Michael Barrett

 

 

 

Its:

CFO

 

 

 

 

 

RIO TINTO SERVICES INC.:

 

 

 

 

 

By:

/s/ James P. Berson

 

 

 

Its:

Authorized Agent

 

 

[Signature page for Transition Services Agreement]

 

18

--------------------------------------------------------------------------------